IT IS ORDERED that:
1. Jerry Hilliard of Passaic is temporarily suspended from the practice of law, effective immediately, pending final determina*598tion of the ethics complaints against him, and until further Order of the Court.
2. The Division of Ethics and Professional Services take appropriate action to gain possession and control of the legal files and records of Jerry Hilliard wherever situate, pursuant to R. 1:20-5(b).
3. All banking institutions in which accounts are maintained by Jerry Hilliard pursuant to R. 1:21-6, including, but not limited to, New Jersey Bank, 657 Main Street, Passaic, New Jersey 07055 (Trust Account No. 314274776 and Business Account No. 314274784), shall be restrained from disbursing such funds and all such institutions, together with such other persons having trust assets, shall transmit all of such funds to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
4. Jerry Hilliard is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. Jerry Hilliard shall comply with all of the Regulations of the Disciplinary Review Board governing suspended, disbarred or resigned attorneys.
We hereby consent to the entry and form of the above Consent Order.
/s/ Jerry Hilliard
Jerry Hilliard, Respondent
/s/ Michael S. Kessler
Michael S. Kessler,
Respondent’s Attorney
*599/s/ Colette A. Coolbaugh
Colette A. Coolbaugh
Assistant Director
Ethics & Professional Services
*